OPINION — AG — THE PROVISIONS OF 59 Ohio St. 1971 396.12 [59-396.12], REQUIRING IN PART THAT EVERY FUNERAL ESTABLISHMENT BE OPERATED BY A "FULL TIME PERSON" HOLDING A VALID FUNERAL DIRECTOR'S LICENSE, DO NOT REQUIRE A LICENSED DIRECTOR TO RESIDE WITHIN THE LOCAL VICINITY OF THE FUNERAL ESTABLISHMENT WHICH SUCH DIRECTOR DIRECTS. THE "FULL TIME PERSON" REQUIREMENTS OF THIS SECTION DO NOT RELATE DIRECTLY TO ACTUAL RESIDENCY, BUT RATHER PERTAIN TO THE USUAL WORKING DAY AND DEVOTION OF TIME FOR THE PERFORMANCE OF ONE'S DUTIES AS A FUNERAL DIRECTOR. (R. THOMAS LAY)